DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the amendment After Final Action dated 1/27/2022.

Status of the claims
Claims 2-3, 5-6 and 8-9 are canceled.
Claims 1, 4 and 7 have been amended.
Claims 1, 4 and 7 are pending in the application.

Examiner’s Remark
Current amendment is consistent with indicated allowable subject matter indication in previously office action dated 11/19/2021.
Current claims have been carefully reviewed. An additional review of the cited art does not disclose the complete features required by independent claims 1, 4 and 7.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: A search was performed but no prior art was found, alone or in combination, to disclose that control information transmitted from a plurality of transmission end devices comprising retransmission process identifier provided to a receiving end device to cause determination of the transmission determining, based on a port group, the port group including a demodulation reference signal (DMRS) port indicated by a DMRS port number in the piece of transmission control information, the corresponding transmit end device configured to send the corresponding piece of transmission control information; or determining, based on a transmission resource occupied by the corresponding piece of transmission control information, the corresponding transmit end device configured to send the corresponding piece of transmission control information; and performing a retransmission control operation on the data transmission received by the receive end device from the transmit end device of the plurality of transmit end devices, the retransmission control operation includes the retransmission process identifier included in the piece of transmission control information.
For that reasons claim 1 is allowed. Independent claims 4 and 7 recite similar limitations and, are allowed for the same reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
Pub. No.: US 20180048372 A1 to Sun et al. discloses that multiple base stations or transmit points (TPs) may be configured for transmitting communications in downlink control information (DCI) transmission that configures and UE by transmitting a set of communication configurations to the UE. The communication configurations may be transmitted in a single downlink control 
Pub. No.: US 20180270799 A1 to Noh et al. discloses a DCI configuring and receiving method for joint transmission.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        2/15/2022


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414